DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11, 4, and 14 of copending Application No. 17/264229. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach claims 11-13 limitation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim is not clear, for examination purposes it is considered the thickness of the magnetic assembly is 1-5 mm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by N. Nikseresht et al (WO 2018/033512, here after 512).
Claim 1 is rejected. 512 teaches a magnetic assembly mounted on a transferring 
device and comprising
i) a soft magnetic plate made of a composite comprising from about 25 wt% to 
about 95 wt% of spherical soft magnetic particles dispersed in a non-magnetic material, the weight percents being based on the total weight of the soft magnetic plate, wherein the soft magnetic plate comprises one or more voids [012, 078, 079] and 
ii) one or more dipole magnets, wherein the one or more dipole magnets are disposed within the one or more voids and/or are facing said one or more voids (inside the zero of 50) [fig. 5A].
Claim 2 is rejected as 512 teaches said magnetic assembly is disposed in a holder mounted on a transferring device being a rotating magnetic cylinder and wherein the soft magnetic plate has a curved surface fitting with the curved surface of the rotating magnetic cylinder [094].
Claim 3 is rejected as 512 teaches each of said one or more dipole magnets has its magnetic axis substantially perpendicular to the soft magnetic plate surface and all of said one or more dipole magnets have a same magnetic direction (since the permanent magnets have perpendicular direction, the soft plate also has the same perpendicular direction) [fig. 5B].
Claim 4 is rejected as 512 teaches the magnetic assembly further comprises one or more one or more pairs of two dipole magnets, wherein the dipole magnets are disposed below the soft magnetic plate and are spaced apart from the one or more voids [fig. 5B, fig. 9c].
Claim 5 is rejected. 512 teaches each of the dipole magnets of the one or more pairs has its magnetic axis substantially perpendicular to the soft magnetic plate surface and each pair of said one or more pairs has two dipole magnets having a same magnetic direction or having an opposite magnetic direction [fig. 5B].
Claim 7 is rejected as 512 teaches the lateral surface of two dipole magnets of said one or more pairs of two dipole magnets is flush with the external surface of the one or more voids [fig. 9c].
Claim 8 is rejected. 512 teaches a polymeric matrix of the soft magnetic plate comprises thermoplastic materials selected from the group consisting of polyamide [808].
Claim 9 is rejected as 512 teaches the thickness of the soft plate is at least 0.5 mm [082].
Claim 10 is rejected as 512 teaches the limitation of claim 1 and teaches printing apparatus comprising transfer device [abstract].
Claim 11 is rejected. 512 teaches a process for producing an optical effect layer (OEL) exhibiting one or more indicia on a substrate, said process comprising the steps of: a) applying onto a substrate surface a coating composition comprising 1) platelet- shaped magnetic or magnetizable pigment particles and i) a binder material so as to  form a coating layer on said substrate, said coating composition being in a first liquid state; b) exposing the coating layer to a magnetic field of the magnetic assembly  recited in any one of claim 1; and c) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations[claim 1 rejection, abstract, 012].
Claim 12 is rejected as 512 teaches the platelet-shaped magnetic or magnetizable pigment particles are platelet-shaped optically variable magnetic [047].
Claim 13 is rejected as 512 teaches a step of exposing the coating layer to a dynamic magnetic field of a device so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles, said step occurring prior to or simultaneously with step b) and before step c) [fig. 4B].
Claim 14 is rejected. 512 teaches the limitation of claim 10 and teaches an optical effect layer (OEL) produced by the process [fig. 4c].
 Claim 15 is rejected. 512 teaches the limitation of claim 11 and teaches a method of manufacturing a security document or a decorative element or object, comprising: a) providing a security document or a decorative element or object, and b) providing an optical effect layer according to the process recited in claim 11 that it is comprised by the security document or decorative element or object [abstract, claim 11 rejection above].
Claim 16 is rejected. 512 teaches the soft magnetic plate has a thickness of at least about 1 mm [082].
Claim 17 is rejected, 512 teaches the magnetic assembly according to claim 1, with thickness between about 1 mm and about 5 mm [082].
Claim 18 is rejected. 512 teaches the transferring device is a rotating magnetic cylinder comprising at least one of the magnetic assemblies mounted thereon [094].
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Schmid et al (U. S. Patent Application: 2015/0352883, here after 883).
Claim 14 is rejected. 883 teaches an optical effect layer produce by a printing apparatus comprising a soft magnetic plate comprising a void and a magnet dipole disposed within the void [0305].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over N. Nikseresht et al (WO 2018/033512, here after 512).
Claim 6 is rejected. 512 teaches the magnetic assembly comprises one dipole magnet, wherein said dipole magnets is disposed within the one or more voids or is facing said one or more voids and one or more pairs of two dipole magnets, wherein the dipole magnets are disposed below the soft magnetic plate and are spaced apart from the one or more voids [fig. 5B]. Although it does not teach dipole magnet having its magnetic axis substantially parallel to the soft magnetic plate surface, however considering fig. 4B, or 9C it is to the skill of an ordinary person to have direction of magnetic dipole parallel to surface as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712